Exhibit (10)

Material Contracts

1989 DEFERRED COMPENSATION PLAN

AS AMENDED AND RESTATED

Skyline Corporation, an Indiana corporation (“Company”) established the 1989
Deferred Compensation Plan (“Plan”) to attract and retain key executives and to
provide a level of retirement income complimentary to the current income level
of those key executives. The 1989 Deferred Compensation Plan is now being
restated for Section 409A of the Internal Revenue Code (Section 409A).

 

1. Eligibility. The current Participants prior to January 1, 2008 are listed on
the attached Exhibit “A.” For new Participants after January 1, 2008, if any,
the election to participate in this Plan shall be made by executing an election
form within 30 days of being selected to participate in the Plan and by
completing such other forms that may be required by the Plan administrator from
time to time. (An individual who is eligible to participate in the Plan under
this paragraph and elects to participate in the Plan is hereinafter referred to
as “Participant”).

 

2. Status of Plan and Agreement. This Plan does not constitute a contract on the
part of the Company to employ Participant or to continue Participant’s
employment for any given period of time, either fixed or contingent. Moreover,
Participant does not by this Plan agree to continue in the employment of Company
for any specified interval of time. The employment relationship, therefore,
shall continue for so long as, but only so long as, such employment is mutually
satisfactory to both parties. The Plan, accordingly, does not constitute a
contract of employment. The benefits payable under this Plan shall be
independent of, and in addition to, any other agreement relating to
Participant’s employment that may exist from time to time between the parties,
or any other compensation payable by Company to Participant, whether by salary,
bonus or otherwise. Company does not promise that Participant’s employment will
be continued for such interval as to enable Participant to obtain all or any
part of the benefits under this Plan.

 

3. Deferral of Compensation. Company and Participant agree that Participant’s
compensation shall be as agreed to from time to time by the parties. Deferred
compensation amounts, if any, payable to Participant are as set forth in Exhibit
“A”. Payment of such amounts is contingent upon satisfaction of the provisions
of this Plan.

 

4. Deferred Compensation Upon Termination of Employment.

 

  (a) Retirement On or After Eligibility Date. If Participant’s employment with
Company is terminated because of Retirement (as hereinafter defined) on or after
the Eligibility date set forth on Exhibit “A” (“Eligibility Date”), Company
shall pay to Participant annual deferred compensation in the amount set forth on
Exhibit “A”. Payments under this subparagraph 4(a) shall be made monthly for a
period of 10 years following Participant’s Retirement.

 

37



--------------------------------------------------------------------------------

  (b) Permanent Disability. If Participant becomes Permanently Disabled (as
hereinafter defined in paragraph 4(h)) while still employed by Company, and
having complied with the terms of the Plan, Company shall pay to Participant
annual deferred compensation in the amount set forth in Exhibit “A” less any
amount Participant is entitled to receive under Company’s disability insurance
policy then in effect. Further, if Participant’s disability insurance benefits
expire prior to the date 10 years after the original disability date, Company
shall pay annual deferred compensation in the amount set forth on Exhibit “A”
until 10 years after the original disability date.

 

  (c) Death While Still Employed. If Participant dies while still employed by
Company, and having complied with the terms of the Plan, Company shall pay to
Participant’s beneficiaries deferred compensation in the amount set forth on
Exhibit “A”. Payments under this subparagraph 4(c) shall be made monthly for a
period of 10 years following Participant’s death.

 

  (d) Death Following Retirement or Permanent Disability. If Participant dies
after having retired from Company, or having terminated employment because of
Permanent Disability, the total duration of payments under this Plan for
Retirement or Permanent Disability (whichever is applicable), and death benefits
shall be 10 years from the date of Retirement or Permanent Disability (whichever
is applicable), provided that Participant was not employed in a business in
competition with Company in violation of paragraph 8. In the event of death the
beneficiary shall receive the annual death benefit amount for the remaining
portion of the 10-year payout.

 

  (e) Termination of Employment Prior to Eligibility Date. If Participant’s
employment with Company is terminated prior to the Eligibility Date for any
reason other than death or Permanent Disability, Participant shall not be
entitled to benefits under this Plan.

 

  (f) Commencement of Payment. Qualifications for payments of deferred
compensation as described on Exhibit “A” under the Plan shall be determined by
the Board of Directors of Company. To determine qualification for payments, the
Board might need to confirm the Participant or beneficiary meets the
requirements of paragraphs 4, 5, 6, 7 and 8 or other paragraphs of the Plan.
After qualification is determined, such payments will commence not later than
ninety (90) days following the date of Retirement, Permanent Disability or
death.

Notwithstanding any other provision of the Agreement to the contrary, in the
case of Specified Employees (as defined under Section 409A of the Code)
receiving benefits as a result of Retirement, the payment shall not be made
before the date that is six (6) months after the date of separation from service
(or, if earlier, the date of death of the Specified Employee). The manner of
commencement and date of commencement shall be determined by the Board of
Directors consistent with any rules promulgated under Section 409A and valid
regulations issued thereunder. For example, the arrangement could provide to the
extent consistent with those rules, that payments to which a Specified Employee
would otherwise be entitled to receive during the first six (6) months following
the date of separation from service would be accumulated and paid at another
specified date such as the first date of the seventh month following the date of
separation from service.

 

38



--------------------------------------------------------------------------------

The arrangement selected by the Directors could, to the extent permitted by
final rules, provide that each installment payment to the Specified Employee
would simply be delayed by six (6) months, with the first installment to begin
the first day of the seventh month and remaining installments paid on the first
day of each month thereafter.

 

  (g) Retirement. As used herein, the term “Retirement” shall mean the
termination of Participant’s employment with Company on or after the date of
eligibility for reasons other than Permanent Disability, death or gross
misconduct.

 

  (h) Permanent Disability. An inability to engage in any substantial gainful
activity by reason of any medically-determined physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or the receipt of income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, all as determined by the Plan Administrator in accordance with
Section 409A.

 

5. Beneficiaries. Participant shall have the right to designate in writing a
beneficiary (or beneficiaries) to receive all or any part of the benefits which
may be payable to such beneficiary in the event of Participant’s death under the
terms of this Plan. Such written designation of beneficiary shall be on a form
acceptable to Company, signed by Participant and filed with the Chief Executive
Officer of Company. Such designation may include primary and contingent
beneficiaries, and any beneficiary designation made by Participant may be
changed from time to time by similar written action. If Participant dies without
any effective or living beneficiary designated as provided in this paragraph,
any payments owing Participant under this Plan shall be paid to his spouse, if
any, otherwise to the estate of Participant.

 

6. Vesting. The rights of Participant to amounts deferred under this Plan shall
vest at age 60 for Social Security tax purposes. Notwithstanding the foregoing,
if there is a change in control of the Company (defined as a change in ownership
of more than 50% of the Company’s stock in one transaction) the rights of
Participants shall vest at the time of such transaction. The actual payment to
the Participant shall continue to commence upon the eligibility dates set forth
on Exhibit A.

 

7. Forfeiture of Benefits. If Participant’s employment with Company is
terminated at any time because of gross misconduct, including but not limited to
theft, embezzlement, or any other criminal action or action related to his
employment involving moral turpitude, whether or not criminal or civil
prosecution thereof is sought or enforced, as determined in the sole discretion
of Company’s Board of Directors, or if at any time Participant enters into
competition with Company or its associated corporations or subsidiaries, in
violation of the non-compete provisions in paragraph 8, Participant’s right to
receive benefits under the Plan, if any, shall terminate immediately and Company
shall have no further obligation to Participant or his heirs under this Plan.

 

39



--------------------------------------------------------------------------------

8. Non-Compete. Participant agrees he will not, at any time, directly or
indirectly own, manage, operate, control, participate in, enter employment with,
or be connected in any manner with any person, partnership, entity or
corporation engaged in or about to be engaged in producing, marketing, selling,
leasing, servicing or distributing of any product and/or service which is
directly or indirectly competitive with any product and/or service produced,
marketed, sold, leased, distributed or serviced by Company or its associated
corporations or subsidiaries. This provision of the Plan shall be binding only
in the geographic areas in which Company or its corporations or subsidiaries
does or has done business. Doing business includes those areas where the Company
has sales. Participant agrees the determination of Company’s Board of Directors
shall be final and binding on the issue of whether Participant’s actions are or
will be in violation of this paragraph. Participant may seek and the Board of
Directors shall provide an advance determination as to whether Participant’s
proposed actions will result in competition with Company.

 

9. Information. Participant agrees to provide information regarding his
employment as reasonably requested by Company from time to time to determine
whether Participant is in competition with Company in violation of paragraph 8.
Company may appoint a committee to review the information relating to
Participant’s employment.

 

10. Manner of Payment. Payments of deferred amounts shall be made in cash.
Company may deduct from the amount of all distributions hereunder any federal,
state or local taxes that may be due on the payment of the deferred
compensation.

 

11. Term. This Plan shall become effective as of the date first written above,
and shall remain in effect for each succeeding calendar year unless Company
terminates or amends it by action of its Board of Directors. However, any such
termination or amendment will not adversely affect any rights of Participants
that are already vested. This Plan may be amended or terminated by the
Corporation at any time without notice or consent of any person pursuant to
resolutions adopted by the Corporation. Any such amendment or termination shall
take effect as of the date specified therein and, to the extent permitted by
law, may have retroactive effect. However, no such amendment or termination
shall reduce the amounts then credited to Participant’s account balance. If the
Plan is terminated, benefits will be distributed in accordance with Internal
Revenue Code Section 409A and any valid regulations issued thereunder as
finalized.

Notwithstanding any other provision of the Plan to the contrary, the Plan can be
amended by the Corporation at any time and retroactively if required to the
extent that, in the opinion of the Corporation, such amendment shall be
necessary in order to insure the Plan will be characterized as a Plan maintained
for a select group of management or highly-compensated employees as described in
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA, or to conform the Plan to
the requirements of any applicable law, including without limitation, ERISA,
Section 409A of the Internal Revenue Code, and any other provision of the
Internal Revenue Code. No such amendment shall be considered prejudicial to any
interest of a Participant or beneficiary hereunder.

 

12.

Funding. The obligations of Company hereunder are intended to be paid out of its
general assets or, in Company’s absolute discretion, through a funding program
including insurance or annuity contracts or bank accounts to be owed by Company.
Company reserves the absolute right in its sole and exclusive discretion either
to fund the obligations of Company undertaken by this Plan or to refrain from
funding the same, and to determine the extent, nature and method of such
funding.

 

40



--------------------------------------------------------------------------------

  If Company elects to fund this Plan in part or in whole, through the medium of
bank or bookkeeping accounts, insurance contracts or annuities, or a combination
thereof, Company shall retain sole ownership and control over such funds, and
reserves the absolute right, in its sole discretion, to terminate such accounts,
insurance contracts or annuities, as well as any other funding program, at any
time, and either in part or in whole. At no time shall Participant be deemed to
have any right, title or interest in or to any specified asset or assets of
Company, including, but not by way of restriction, any bookkeeping or bank
accounts, insurance or annuity contracts or the proceeds therefrom. At the
request of Company, however, Participant shall submit to medical examination and
supply such information and execute such documents as may be required by any
insurance company to whom application has been made for insurance.

 

13. Assignment by Company. This Plan shall inure to the benefit of Company, its
transferees, successors and assigns and shall be binding upon the transferees,
successors and assigns of Company.

 

14. Assignment by Participant. All payments to be made under this Plan by
Company shall be made either to Participant, any guardian who may be appointed
by him, a beneficiary or beneficiaries nominated in writing by him to receive
any payments to be made after his demise, his estate, and to no other person or
entity. Payments to be made hereunder by Company shall not be transferable by
Participant by assignment or otherwise (except as transferred pursuant to such
nomination of beneficiary, to the terms of his last will and testament, if any,
and if applicable, or in accord with the governing laws of intestacy), shall not
be subject to advance commutation or encumbrance and insofar as legally possible
so to do, shall not be subject to the claims of any creditor of Participant.
None of the payments provided for by this Plan shall be subject to seizure for
payment of any debts or judgments against Participant or any beneficiary; nor
shall Participant or any beneficiary have any right to transfer, modify,
anticipate or encumber any rights or benefits hereunder provided, however, that
the undistributed portion of any benefit payable hereunder shall at all times be
subject to setoff for debts owed by Participant to Company. Any such attempted
assignment, transfer, pledge or other conveyance shall not be recognized by
Company.

 

15. Construction. This Plan constitutes and expresses the complete understanding
of the parties in reference to any deferred compensation arrangement, there
being no oral or other plans or understandings between them affecting this Plan.
This Plan shall be construed in accordance with the laws of the State of
Indiana. The words of this instrument appearing as headings are for
identification purposes only and are not a part of this Plan.

 

16. Notices. All notices which are or may be given to Company shall be given at
Skyline Corporation, 2520 By-Pass Road, P.O. Box 743, Elkhart, Indiana 46515.
All notices which are or may be given to Participant shall be given at the last
address given by Company by Participant. Either party may notify the other in
writing of another or different address to which notices shall be sent and the
last address so furnished shall be binding upon the parties. Notice in writing
shall be deemed to have been given when posted by registered or certified mail,
return receipt requested, addressed to the person to receive the same at such
last designated address and shall be deemed to have been given on the date and
at the hour of posting.

 

41



--------------------------------------------------------------------------------

17 Section 409A. It is intended that this Plan shall conform with all applicable
requirements of Section 409A. As such, in interpreting, construing or applying
any of the foregoing definitions or any of the terms, conditions or provisions
of the Plan, the same shall be construed in such manner and shall meet and
comply with Section 409A of the Internal Revenue Code, any valid proposed or
final regulation issued thereunder, or any other rulings or interpretations or
precedents under Section 409A.

“COMPANY”

SKYLINE CORPORATION

 

Date Signed:  

December 17, 2007

    By:  

/s/ Thomas G. Deranek

        Thomas G. Deranek

EXHIBIT “A”

BENEFIT SCHEDULE

 

Name

   Annual Death
Benefit Amount      Annual Retirement
Payment Amount      Eligibility Date  

T. Deranek

   $ 75,000       $ 75,000         05/31/06   

W. Murschel

   $ 75,000       $ 75,000         05/31/06   

T. Decio

   $ 75,000       $ 75,000         01/09/12   

C. Chambliss

   $ 40,000       $ 60,000         11/02/11   

J. Pilarski

   $ 40,000       $ 60,000         04/06/25   

A. Decio

   $ 100,000       $ 100,000         05/31/06   

M. Kloska

   $ 100,000       $ 0         05/31/06   

D. Miller

   $ 30,000       $ 0         05/31/06   

K. Root

   $ 20,000       $ 30,000         12/03/07   

B. Page

   $ 40,000       $ 60,000         10/10/14   

M. Fransted

   $ 30,000       $ 40,000         09/24/16   

J. Holdread

   $ 30,000       $ 40,000         10/28/20   

 

42